DETAILED ACTION
This office action is in response to the amendments filed on 7/26/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 7/26/2021, responding to the office action mailed 7/21/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 2-21.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/26/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 2-21 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 2, the claimed invention requires a device, comprising a first conductive layer; a dielectric layer over the first conductive layer; a molding material layer over the dielectric layer; a second conductive layer disposed over the molding material layer; and a first via extending from the first conductive layer, through the dielectric layer and the molding material layer, to the 
Pan (US 2014/0131858) in view of Chen (US 9,735,134) and in further view of Sakai (US 2016/0316558) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein a first via comprises a first interface between the bottom portion and the seed layer and a second interface between the seed layer and the metal feature, wherein the second interface is above the top surface of the dielectric layer, wherein a sidewall of the top portion and a sidewall of the bottom portion have different roughness, wherein the sidewall of the top portion has a local roughness Rlocal of about 10, wherein Rlocal= Ra/Sm, where Ra is the arithmetic average of absolute values of roughness amplitude of the sidewall of the top portion and Sm is the mean spacing between peaks of the roughness of the sidewall of the top portion.
Furthermore, as noted in the amendments in regards to claim 8, the claimed invention requires a device, comprising a first dielectric layer, a first conductive layer disposed over a first side of the first dielectric layer, a second dielectric layer disposed over the first conductive layer; a molding material layer disposed over the second dielectric layer;  a first via extending from the first conductive layer, through the second dielectric layer and the molding material layer, the first via comprising a bottom portion in direct contact with the first dielectric layer and a top portion in direct contact with the 
Pan (US 2014/0131858) in view of Chen (US 9,735,134) and in further view of Sakai (US 2016/0316558) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein the first conductive layer includes a first rough surface and a ratio between an arithmetical mean roughness (Ra) of the first rough surface and a mean spacing between peaks (Sm) of the first rough surface is greater than 1 (Ra/Sm > 1), wherein a sidewall of the top portion is roughened and a sidewall of the bottom portion is not roughened, wherein the first via comprises a first interface between the bottom portion and the seed layer, wherein the top portion comprises a second interface between the seed layer and the metal feature, wherein the second interface is above the top surface of the second dielectric layer.
Lastly, as noted in the amendments in regards to claim 15, the claimed invention requires a device, comprising a first conductive line; a dielectric layer disposed over the first conductive line; a molding compound disposed over the dielectric layer; a device die molded in the molding compound; and a conductive through-via extending from the first conductive line and penetrating through the dielectric layer and the molding compound, the conductive through-via comprising a first portion in direct contact with the dielectric layer and a second portion in direct contact with the molding 
Pan (US 2014/0131858) in view of Chen (US 9,735,134) and in further view of Sakai (US 2016/0316558) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein a sidewall of the second portion is roughened and a sidewall of the first portion is not roughened, wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the rough surface is greater than 1 (Ra/Sm > 1), wherein the conductive through-via comprises a first interface between the first portion and the second portion and a second interface between the seed layer and the metal feature, and wherein the second interface is above the top surface of the dielectric.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 2; features of wherein a first via comprises a first interface between the bottom portion and the seed layer and a second interface between the seed layer and the metal feature, wherein the second interface is above the top surface of the dielectric layer, wherein a sidewall of the top portion and a sidewall of the bottom portion have different roughness, wherein the sidewall of the top portion has a local roughness Rlocal of about 10, wherein Rlocal= Ra/Sm, where Ra is the arithmetic average of absolute values of 
In regards to claim 8; features of wherein the first conductive layer includes a first rough surface and a ratio between an arithmetical mean roughness (Ra) of the first rough surface and a mean spacing between peaks (Sm) of the first rough surface is greater than 1 (Ra/Sm > 1), wherein a sidewall of the top portion is roughened and a sidewall of the bottom portion is not roughened, wherein the first via comprises a first interface between the bottom portion and the seed layer, wherein the top portion comprises a second interface between the seed layer and the metal feature, wherein the second interface is above the top surface of the second dielectric layer
In regards to claim 15; features of wherein a sidewall of the second portion is roughened and a sidewall of the first portion is not roughened, wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the rough surface is greater than 1 (Ra/Sm > 1), wherein the conductive through-via comprises a first interface between the first portion and the second portion and a second interface between the seed layer and the metal feature, and wherein the second interface is above the top surface of the dielectric
Therefore, this application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814